IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN RE: I.W., A MINOR                       : No. 696 MAL 2020
                                           :
                                           :
PETITION OF: L.W., MOTHER                  : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court

IN RE: M.W., A MINOR                       : No. 697 MAL 2020
                                           :
                                           :
PETITION OF: L.W., MOTHER                  : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court

IN RE: J.W., A MINOR                       : No. 698 MAL 2020
                                           :
                                           :
PETITION OF: L.W., MOTHER                  : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 12th day of February, 2021, the Petition for Allowance of Appeal

is DENIED.